United States Court of Appeals,

                                        Eleventh Circuit.

                                     Nos. 94-9098, 94-9158.

  Matthew HAMILTON, By and Through Lovelurn HAMILTON, his next friend, Lovelurn
Hamilton, Administratrix of the Estate of Kim Orlena Hamilton, Una Hamilton, Plaintiffs-Appellees,

                                                v.

    Charles CANNON, in his official capacity as Sheriff of Macon County, Georgia, Ronald
Duncan, Macon Co., GA, a political subdivision of the State of Georgia, Michael Tookes,
Defendants-Appellants,

  The Macon County Sheriff's Department, The Macon County/City of Montezuma, Georgia,
Department of Parks and Recreation, The City of Montezuma, Georgia, Police Department, Freddy
Mallard, Logan Walton, XYZ Pool Management Company, Lonnie Brown, Defendants,

                 The City of Montezuma, Lonnie Brown, Defendants-Appellees.

  Matthew HAMILTON, By and Through Lovelurn HAMILTON, his next friend, Lovelurn
Hamilton, Administratrix of the Estate of Kim Orlena Hamilton, Una Hamilton, Plaintiffs-
Appellants,

                                                v.

   Charles CANNON, in his official capacity as Sheriff of Macon County, Georgia, Ronald
Duncan, Macon Co., GA, a political subdivision of the State of Georgia, City of Montezuma, and
Lonnie Brown, Defendants-Appellees,

                  The Macon County Sheriff's Department, et al., Defendants.

                                          June 5, 1997.

Appeals from the United States District Court for the Middle District of Georgia. (No. 92-CV-276-3-
MAC), Duross Fitzpatrick, Chief Judge.

Before TJOFLAT and CARNES, Circuit Judges, and FAY, Senior Circuit Judge.

       PER CURIAM:

       This case arose from the tragic death of Kim Orlena Hamilton at a Montezuma, Georgia

municipal swimming pool. The three plaintiffs—Hamilton's mother, Hamilton's minor child, and

the Administratrix of Hamilton's estate—brought this action in federal district court alleging

constitutional claims under 42 U.S.C. § 1983 and state law negligence claims. The complaint named

as defendants Macon County, Georgia; the Macon County Sheriff's Department; Macon County

Deputy Sheriff Ronald Duncan (in his individual and official capacities); and Macon County Sheriff
Charles Cannon (in his official capacity only). The complaint also named as defendants the City of

Montezuma; Michael Tookes, a lifeguard at the swimming pool (in his individual and official

capacities); and Lonnie Brown, the manager of the pool (in his individual and official capacities).1

          Relying solely on Georgia's "public duty doctrine," the district court granted summary

judgment to all of the defendants on the plaintiffs' state law negligence claims. Hamilton v. Cannon,

864 F. Supp. 1332, 1338 (M.D.Ga.1994). The court also granted Lonnie Brown summary judgment

on the section 1983 claims, in his individual capacity, on the ground of qualified immunity. Id.

However, the court denied Tookes' and Duncan's motions for summary judgment on the section

1983 claims, in their individual capacities, holding that they were not entitled to qualified immunity.

Id.

          On appeal, we reversed the district court's denial of qualified immunity to defendants Tookes

and Duncan on the section 1983 claims. Hamilton v. Cannon, 80 F.3d 1525, 1532 (11th Cir.1996).

Having substantial doubt about the proper resolution of the state law negligence claims, we certified

four questions to the Georgia Supreme Court, including the following:

          (1) Does the "public duty doctrine" established in City of Rome v. Jordan, [263 Ga. 26] 426
S.E.2d 861 (Ga.1993), apply outside the police protection context and in the circumstances
          of this case?

          The Georgia Supreme Court has answered that certified question in the negative, making it

unnecessary for that court to address any of the remaining three questions. Hamilton v. Cannon, ---

Ga. ----, 482 S.E.2d 370, 372, (1997). In light of the Georgia Supreme Court's opinion, we

VACATE the district court's grant of summary judgment in favor of the defendants on the state law

negligence claims. We REMAND the case for further proceedings consistent with Georgia law as

illuminated by the Georgia Supreme Court's answer to our certified question, and we note that those

proceedings may include consideration of whether any of the defendants are entitled to summary

judgment on a basis other than Georgia's public duty doctrine.




      1
     Additional defendants were also named, but the claims against those defendants have been
settled.